Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 22, 2018

The Court of Appeals hereby passes the following order:

A18A1835. JAMES EARL ROBERTS, JR. v. THE STATE.

      James Earl Roberts, Jr., pleaded guilty to numerous counts of child molestation
and aggravated child molestation in 2008. He has since filed multiple pro se motions
and several appeals. On March 1, 2018, the trial court entered an order resolving all
pending motions. Roberts then filed both an application for discretionary appeal and
this direct appeal.
      This Court denied Robert’s application for discretionary appeal. See Case No.
A18D0402 (decided April 24, 2018). As a result, the doctrine of res judicata bars
Roberts from seeking further appellate review of the trial court’s March 1 order. See
Elrod v. Sunflower Meadows Dev., LLC, 322 Ga. App. 666, 670 (4) (745 SE2d 846)
(2013) (“[W]hen this Court examines a request for a discretionary appeal, it acts in
an error-correcting mode such that a denial of the application is on the merits, and the
order denying the application is res judicata with respect to the substance of the
requested review.”); Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313)
(2007). In light of the foregoing, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/22/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.